


EXHIBIT 10.1




EMPLOYMENT AGREEMENT


THIS AGREEMENT is entered into as of January 1, 2015 (the “Effective Date”)
between the FEDERAL HOME LOAN BANK OF CHICAGO (the “Bank”) and Matthew R.
Feldman (the “Executive”).


RECITALS:


A.
The Bank and the Executive have previously entered into an Employment Agreement
dated as of January 1, 2011, which was scheduled to expire on December 31, 2014
(the “Current Agreement”), and the Bank wishes to revise and extend the
employment of the Executive in a manner that closely aligns the interests of the
Executive with the interests of the members of the Bank and that provides
appropriate incentives to the Executive for the successful performance of his
duties; and



B.
The Bank and the Executive wish to confirm the employment of the Executive by
the Bank on the terms and conditions hereinafter set forth; and



C.
The Bank recognizes the valuable services that the Executive has rendered and
desires to be assured that the Executive will continue his active participation
in the business of the Bank, subject to the terms of this Agreement, and desires
to assure Executive that his employment will continue subject to the terms of
this Agreement.

D.
The parties wish to replace the Current Agreement with this Agreement, to become
effective on the Effective Date.

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained in this Agreement, it is agreed as follows:


1. DEFINITIONS.


As used in this Agreement, unless the context otherwise requires a different
meaning, the following terms shall have the following meanings (such meanings to
be equally applicable to the singular and plural forms thereof and words in the
masculine gender being deemed to be feminine as may be applicable):


Board means the Board of Directors of the Bank.
    

1

--------------------------------------------------------------------------------




Cause means any of the following activities by the Executive: (i) the conviction
of the Executive for a felony, or a crime involving moral turpitude; (ii) the
commission of any act involving dishonesty, disloyalty, or fraud with respect to
the Bank or any of its members; (iii) willful and continued failure to perform
material duties which are reasonably directed by the Board which are consistent
with the terms of this Agreement and the position of President and CEO; (iv)
gross negligence or willful misconduct with respect to the Bank or any of its
members; (v) any violation of Bank policies regarding sexual harassment,
discrimination, substance abuse or the Bank’s Code of Ethics to the extent such
acts would provide grounds for a termination for cause with respect to other
employees; or (vi) a material breach by the Executive of a material provision of
this Agreement. No act or failure to act on the part of the Executive shall be
considered “willful” unless it is done, or omitted to be done, by the Executive
in bad faith or without reasonable belief that his action or omission was in the
best interests of the Bank.
Confidential Information means: (a) financial information, including but not
limited to earnings, assets, debts, prices, fee structures, volumes of purchases
or sales, or other financial data, whether relating to the Bank generally, or to
particular products or services offered by the Bank; (b) customer or member
information, including but not limited to information concerning the products or
services utilized or purchased by members, the names and addresses of members,
terms of funding or loan agreements, or of particular transactions, or related
information about potential members; (c) marketing information, including but
not limited to details about ongoing or proposed marketing programs or
agreements by or on behalf of the Bank, marketing forecasts, results of
marketing efforts or information about impending transactions, and pricing
strategies; (d) personnel information, including but not limited to employees'
personal or medical histories, employment agreements, commission and bonus
plans, compensation or other terms of employment, actual or proposed promotions,
hiring, resignations, disciplinary actions, terminations, training methods,
performance or other employee information; (e) information contained in any
computer files, including, but not limited to reports of examination issued by
the Bank’s regulator, current and historical information regarding the Bank’s
borrowing and other relationships with its members and other borrowers, and to
the results of the Bank’s internal ratings of its members and other borrowers,
confidential information of third parties provided to the Bank under an
agreement requiring the Bank to maintain the confidentiality of such information
except for specified permitted uses, or other proprietary operating software
systems, and any associated passwords; (f) procedures manuals, policy manuals,
sales training materials, brochures, funding agreements, license agreements,
minutes of board meetings, minutes of manager’s meetings, sales meetings; and
(g) contacts, including but not limited to any compilations of past, existing or
prospective sources of business, proposals or agreements between members and the
Bank, any sales or borrowing histories or other revenue information by member or
customer, status of member or customer accounts or credit, or related
information about actual or prospective members or contacts.


    

2

--------------------------------------------------------------------------------




Determination Date means the date of termination of the Executive’s employment
with the Bank for any reason whatsoever or any earlier date (during the
Restricted Period) of an alleged breach of the Restrictive Covenants by the
Executive.


Disability means that the Executive (a) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months as determined under
the Bank’s short- or long-term disability program; or (b) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months as determined under the Bank’s short- or long-term
disability program, receiving income replacement benefits for a period of not
less than three (3) months under an accident and health plan covering the Bank’s
employees.
Good Reason means any of the following:
(a)    a reduction by the Bank in the Executive’s base salary; or
(b)    a material change in the geographic location of the Executive’s principal
office assignment;
(c)    a material breach of this Agreement by the Bank;
(d)    a material diminution in the Executive’s authority, duties, or
responsibilities as an Executive of the Bank; or
(e)    the Executive is prevented, by factors outside of the Executive’s
control, from (i) fulfilling his responsibilities as President and CEO of the
Bank, (ii) achieving progress in improving the profitability of the Bank, or
(iii) achieving the strategic goals and objectives established by the Board,
such acts of prevention being defined as a material breach of this Agreement by
the Bank; provided, however, that “prevention” does not include the Board’s
lawful authority to exercise control over the affairs of the Bank.
For purposes of this Agreement, Good Reason shall not be deemed to exist unless
the Executive's termination of employment for Good Reason occurs within two (2)
years following the initial existence of one of the conditions specified in
clauses (a) through (e) above, the Executive provides the Board with written
notice of the existence of such condition within ninety (90) days after the
initial existence of the condition, and the Board fails to remedy the condition
within thirty (30) days after the receipt of such notice by the Board.
Notwithstanding the foregoing, Good Reason will not exist if the Executive
voluntarily agrees in writing to any of the changes listed above as constituting
Good Reason.
    

3

--------------------------------------------------------------------------------




Person means any individual or any corporation, partnership, joint venture,
association, or other entity or enterprise.
Protected Employees means employees of the Bank who were employed by the Bank at
any time within six (6) months prior to the Determination Date.
Restricted Period means the period of the Executive’s employment by the Bank
under this Agreement plus a period extending two (2) years from the date of
termination of employment.
Restrictive Covenants means the restrictive covenants contained in Section 9(b)
and (c) hereof.
Retirement means the planned and voluntary termination by the Executive of his
employment on or after reaching the earliest retirement age permitted by the
Financial Institutions Retirement Fund.
Term of the Agreement means the period which commences on the Effective Date
and, unless earlier terminated pursuant to Section 6, ends on December 31, 2018.
The “Term of the Agreement” shall also include, as applicable, each subsequent
one-year renewal period following the automatic renewal of this Agreement
pursuant to Section 3, to the extent such automatic renewals occur.


2. DUTIES OF EMPLOYEE.


The Executive has been retained by the Bank as its President and Chief Executive
Officer (“President and CEO”) with overall charge and responsibility for the
business and affairs of the Bank. The Executive shall report directly to the
Board and shall perform such duties as the Executive shall reasonably be
directed to perform by the Board. The Executive shall devote his best efforts to
the performance of his duties of his position with the Bank and shall devote
substantially all of his business time and attention to the performance of his
duties under this Agreement, excluding any periods of vacation and sick leave to
which the Executive is entitled. The Executive may (a) serve on civic or
charitable boards or committees and (b) deliver lectures and fulfill speaking
engagements, so long as such activities do not in the view of the Board
interfere, in any substantive respect, with the Executive’s responsibilities
hereunder or conflict in any material way with the business of the Bank or the
Bank’s Code of Ethics.


3. TERM OF THE AGREEMENT.
Unless terminated earlier as provided in Section 6, the Executive's employment
as President and CEO under this Agreement will continue for the Term of the
Agreement; provided, however, that the Term of the Agreement shall be
automatically extended by one (1) year effective January 1, 2019 and each year
thereafter until such date as either the Bank or the Executive shall have
terminated this automatic extension provision by giving written notice to the
other party at least three (3) months prior to the end of the initial Term of
the Agreement or any extension thereof.

4

--------------------------------------------------------------------------------






4. COMPENSATION.


(a)    Salary. The Executive’s base salary is $869,450, which base salary shall
be effective as of the Effective Date and shall be payable in accordance with
Bank’s payroll payment dates. The Human Resources & Compensation Committee of
the Board (the “HR&C Committee”) will review the performance of the Executive at
least annually. Based on such reviews, the HR&C Committee will review and, in
its discretion, may recommend that the Board increase the Executive’s base
salary each year, and such increased amount shall thereafter constitute the
Executive’s “base salary” for all purposes under this Agreement. The HR&C
Committee will base its annual reviews and salary recommendations on its review
of salaries of the other 11 Federal Home Loan Banks and similarly-situated
financial institutions (the “comparator group”), such salary recommendations to
the Board to be in the discretion of the HR&C Committee, taking into account the
salaries of the comparator group.


(b)    Incentive Programs.


(i)
Incentive Plans. The Executive is currently a Participant in the Bank’s
President and Executive Team Incentive Compensation Plan effective January 1,
2013 (the “Incentive Plan”) and may participate in any successor plans, however
titled, which apply to the Bank’s President and CEO. Notwithstanding the
foregoing, the Executive remains eligible to receive any awards to which he
becomes entitled pursuant to Sections 5.4(a) and (b) of the Incentive Plan
(which for purposes of clarity refer to current performance periods and a
special “gap year” performance period under the Bank’s Key Employee Long Term
Incentive Compensation Plan), subject to that plan’s terms and conditions for
payment.



(ii)
The Executive will be entitled to receive all applicable incentive awards under
the Incentive Plan, or any successor plan as applicable, with respect to each
fiscal year during the Term of the Agreement if he attains the performance
objectives to be mutually agreed upon by the Board and the Executive for each
such fiscal year for each such plan. Such incentive awards, if any, for a given
year shall be paid in accordance with the terms of the respective plan or as
otherwise required to comply with the short-term deferral rules of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).


5

--------------------------------------------------------------------------------






5. EXECUTIVE BENEFITS.


The Executive shall be eligible to participate in or receive benefits that are
provided to employees under the Bank’s various employee benefit plans, excluding
bonus plans, if any, except as provided in Section 4. The terms of those plans
are set forth in the respective plan documents, and are subject to change based
on the terms set forth therein.


The Bank shall provide the Executive with the following perquisites: (a) a
parking space at the Bank’s main office and (b) such airline club or other club
memberships as recommended by the HR&C Committee and approved by the Board.


6. TERMINATION.
The Executive’s employment under this Agreement may be terminated under the
following circumstances:
(a)
Death. Upon the Executive's death, in which case this Agreement and the Term of
the Agreement will terminate on the date of death;



(b)
Disability. Upon the Executive’s Disability, in which case the Executive may be
eligible for leave under one or more of the Bank’s medical leave and/or
disability plans. If the Executive's Disability results in the Executive's
inability to perform, with or without reasonable accommodation (as defined under
the Americans with Disabilities Act), the Executive's duties under this
Agreement, after the initial ninety- (90-) day period of Disability, the Bank
may give the Executive thirty (30) days’ written notice of termination of this
Agreement. If the Executive does not return to the performance of the
Executive's duties hereunder on a full-time basis by the end of the thirty day
notice period, then the Bank may terminate the Executive's employment hereunder
effective on the thirty-first (31st) day following the giving by the Bank of
such written notice of termination. Although employment under the terms of this
Agreement and the Term of the Agreement will end, the termination of this
Agreement will not affect the Executive’s employment and benefits under the
Bank’s medical leave and/or disability plans, if applicable;



(c)
Termination by the Board for Cause. The Board may terminate the Executive's
employment at any time for Cause, such termination to be effective as of the
date stated in a written notice of termination delivered to the Executive.
Before proceeding with termination under subparts (iii) through (vi) of the
definition of “Cause”, the Board will give the Executive written notice of the
grounds for termination and thirty (30) days to cure, if curable. If the
Executive fails or is unable to cure, the Executive’s employment will terminate
immediately;


6

--------------------------------------------------------------------------------






(d)
Resignation by the Executive Other Than for Good Reason. The Executive may
voluntarily resign his position with the Bank at any time for any reason or for
no reason, other than under circumstances constituting Good Reason, upon thirty
(30) days’ prior written notice to the Bank. Such resignation will be effective
as of the date stated in such written notice, unless otherwise mutually agreed
by the parties;



(e)
Termination by the Bank Other Than for Cause. The Bank may terminate Executive's
employment for any reason or for no reason, other than under circumstances
constituting Cause, upon thirty (30) days’ prior written notice to Executive.
Such termination will be effective as of the date stated in a written notice of
termination;



(f)
Termination by Executive With Good Reason. The Executive may resign the
Executive’s employment hereunder at any time for Good Reason. The Executive must
give the Bank written notice explaining the reasoning for the Executive’s
determination that an event giving rise to Good Reason for termination has
occurred and allow the Bank thirty (30) days to cure as further described in the
definition of “Good Reason” in Section 1. If the Bank fails to cure, the
Executive’s employment under this Agreement will end on the date stated in the
notice by the Executive (or such earlier date after the delivery of such notice
as the Bank may elect); or



(g)
Non-Renewal of Agreement. The Bank may exercise its right not to renew this
Agreement pursuant to Section 3. Such non-renewal shall be deemed to be a
termination and will be effective as of the last day of the Term of the
Agreement immediately following the Bank’s notice to the Executive that this
Agreement is not being renewed.



In no event will the termination of the Executive's employment affect the rights
and obligations of the parties set forth in this Agreement, except as expressly
set forth herein. Any termination of the Executive's employment pursuant to this
Section 6 will be deemed to be a termination of all of the Executive’s positions
with the Bank.

7

--------------------------------------------------------------------------------






7. TERMINATION PAYMENTS.
The Executive will be entitled to receive the following payments upon
termination of the Executive's employment hereunder:
(a)
Termination Under Certain Circumstances. In the event of the termination of the
Executive's employment pursuant to any of the following provisions:



•
Section 6(c)            [By the Board for Cause]



•
Section 6(d)            [By the Executive Other Than for Good Reason]

the Bank will pay to the Executive immediately following such termination all
accrued unutilized vacation time as of such date and all accrued and unpaid
salary for time worked as of the date of termination. The Executive will not be
entitled to any other compensation, bonus or severance pay from the Bank;
provided, however, that nothing in this Section 7(a) shall affect any vested
rights which the Executive has under any pension, thrift, or other benefit plan,
excluding the Bank’s Employee Severance Plan dated May 1, 2007 or any successor
plan (the “Severance Plan”).
(b)
Termination Under Other Circumstances. In the event of termination of the
Executive's employment pursuant to any of the following provisions:



•
Section 6(a)            [Death]



•
Section 6(b)            [Disability]



•
Section 6(e)            [By the Bank Other Than for Cause]



•
Section 6(f)            [By the Executive with Good Reason]



•
Section 6(g)            [Non-Renewal by the Bank of the Agreement]

the Executive (or the Executive's estate, as the case may be) will be entitled
to receive the following payments and benefits:
(i)
all accrued and unpaid salary for time worked as of the date of termination;


8

--------------------------------------------------------------------------------






(ii)
all accrued but unutilized vacation time as of the date of termination,
determined in accordance with the Bank’s employee handbook;



(iii)
salary continuation (at the base salary level in effect at the time of
termination) pursuant to the Bank’s normal payroll schedule for a period of one
(1) year;



(iv)
payment in a lump sum of an amount equal to the incentive compensation that the
Executive would otherwise have been entitled to for:



(1)
the total incentive award (both the annual and deferral component) under the
Incentive Plan, or any successor plan, for the year in which termination occurs,
calculated as if all performance targets for the current annual and deferral
award period had been met at the target award level and pro-rated based on the
number of months the Executive was employed during the year of termination
divided by 12;



(2)
any incentive award not already paid for the special “gap year” performance
period under the Key Employee Long Term Incentive Compensation Plan, calculated
as if all performance targets for the “gap year” performance period had been met
at the target award level and pro-rated based on the number of months the
Executive was employed during the “gap year” performance period divided by 36;



(3)
any previously deferred award (50% of the total incentive award) under the
Incentive Plan, or any successor plan, not subject to pro-ration or further
adjustments based on performance target achievement during the deferral period;



provided however, that the HR&C Committee may in its discretion reduce or
eliminate any incentive compensation amounts paid under this subsection (iv) for
any of the circumstances set forth in Section 5.3(b)(i)-(iii) or (v) of the
Incentive Plan or any similar provision set forth in any successor plan as
applicable;

9

--------------------------------------------------------------------------------






(v)
continued participation in the Bank’s employee health care benefit plans in
accordance with the terms of the Bank’s Severance Plan that would be applicable
to the Executive if his employment had been terminated pursuant to such plan,
provided that the Bank will continue paying the employer’s portion of the
Executive’s medical and/or dental insurance premiums, if the Executive
participates in either or both programs, for one (1) year; and



(vi)
an additional amount under the Bank’s non-qualified Post-December 31, 2004
Benefit Equalization Plan (the “BEP”) equal to the additional annual benefit
under Section 3.01 of the BEP with the benefit under Section 3.01 being
calculated as if:



(1)the Executive is three (3) years older than his actual age;


(2)
the Executive had three (3) additional years of service at the same annual rate
of compensation (as defined in the Regulations Governing the Comprehensive
Retirement Program of the Financial Institutions Retirement Fund as from time to
time amended, and as adopted by the Bank) in effect for the 12-month period
ending on the December 31 which immediately precedes the Executive’s
termination; and



(3)
the BEP continued in effect without change in accordance with its terms as in
effect on the date immediately preceding the Executive’s termination.



The Bank will distribute the amounts in this subsection (vi) at the same time
and in the same manner as the Executive has elected pursuant to Section 3.02 of
the BEP.
(c)
Taxes. The Executive shall be responsible for the payment of all federal, state,
and local income and other taxes which may be due with respect to any payments
made to the Executive pursuant to this Agreement; provided, however, that if the
Executive incurs any additional tax liabilities, penalties, and/or interest
under Section 409A of the Code, then the Bank shall indemnify and hold the
Executive harmless for such additional tax liabilities, penalties, and/or
interest.


10

--------------------------------------------------------------------------------




The Executive will not be entitled to any other compensation, bonus, or
severance pay from the Bank; provided, however, that nothing in this Section
7(b) shall affect any vested rights which the Executive has under any pension,
thrift, or other benefit plan, excluding the BEP and the Severance Plan.


All payments under Section 7 are contingent upon the Executive complying with
Sections 9, 11, 12, and 13 of this Agreement.


In addition, payments under subsections (iii)-(vi) of this Section 7 will not
commence until a general release of all claims against the Bank in such form as
the Bank shall reasonably require has been signed and has become effective
within 60 days after such termination of employment. Notwithstanding any
provision of this Section 7, any payment to the Executive, and the timing
thereof, shall be subject to prior regulatory approval or non-objection pursuant
to Section 17 of this Agreement. Following the completion of each of the
foregoing conditions precedent in this paragraph, as applicable, each payment
under this Section 7 will be payable or will begin to be paid (in the case of a
series of payments) on the Bank’s next scheduled pay date that occurs after the
completion of such conditions.


8. CONFLICT OF INTEREST.


The Executive may not use his position, influence, knowledge of confidential
information, or the Bank’s assets for personal gain. A direct or indirect
financial interest, including joint ventures in or with a competitor, supplier,
vendor, customer or prospective customer without disclosure and written approval
from the Board is strictly prohibited and could be grounds for dismissal for
Cause. The Executive shall at all times comply with the Bank’s Code of Ethics.


9. EXECUTIVE COVENANTS.


(a)
General. The Executive and the Bank understand and agree that the purpose of the
provisions of this Section 9 is to protect legitimate business interests of the
Bank, as more fully described below, and is not intended to impair or infringe
upon the Executive’s right to work, earn a living, or acquire and possess
property from the fruits of his labor. The Executive hereby acknowledges that
the post-employment restrictions set forth in this Section 9 are reasonable and
that they do not, and will not, unduly impair his ability to earn a living after
the termination of this employment with the Bank. Therefore, subject to the
limitations of reasonableness imposed by law upon the restrictions set forth
herein, the Executive shall be subject to the restrictions set forth in this
Section 9.


11

--------------------------------------------------------------------------------






(b)
Restriction on Disclosure and Use of Confidential Information. The Executive
understands and agrees that the Confidential Information constitutes a valuable
asset of the Bank and its affiliated entities, and may not be converted to the
Executive’s own use. Accordingly, the Executive hereby agrees that the Executive
shall not, directly or indirectly, at any time during the Restricted Period
reveal, divulge, or disclose to any Person not expressly authorized by the Bank
any Confidential Information, and the Executive shall not, directly or
indirectly, at any time during the Restricted Period use or make use of any
Confidential Information in connection with any business activity other than
that of the Bank. The parties acknowledge and agree that this Agreement is not
intended to, and does not, alter either the Bank’s rights or the Executive’s
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices.



(c)
Nonsolicitation of Protected Employees. The Executive understands and agrees
that the relationship between the Bank and each of its Protected Employees
constitutes a valuable asset of the Bank and may not be converted to the
Executive’s own use. Accordingly, the Executive hereby agrees that during the
Restricted Period the Executive shall not directly or indirectly on the
Executive’s own behalf or as a principal or representative of any Person solicit
any Protected Employee to terminate his or her employment with the Bank.



(d)
Exceptions from Disclosure Restrictions. Anything herein to the contrary
notwithstanding, the Executive shall not be restricted from disclosing or using
Confidential Information that: (i) is or becomes generally available to the
public other than as a result of an unauthorized disclosure by the Executive or
his agent; (ii) becomes available to the Executive in a manner that is not in
contravention of applicable law from a source (other than the Bank or its
affiliated entities or one of its or their officers, employees, agents or
representatives) that is not known by the Executive to be bound by a
confidential relationship with the Bank or its affiliated entities or by a
confidentiality or other similar agreement; (iii) was known to the Executive on
a non-confidential basis and not in contravention of applicable law or a
confidentiality or other similar agreement before its disclosure to the
Executive by the Bank or its affiliated entities or one of its or their
officers, employees, agents, or representatives; or (iv) is required to be
disclosed by law, court order, or legal process; provided, however, that in the
event disclosure is required by law, court order, or legal process, the
Executive shall provide the Bank with prompt notice of such requirement so that
the Bank may seek an appropriate order prior to any such required disclosure by
the Executive.


12

--------------------------------------------------------------------------------






10. ENFORCEMENT OF RESTRICTIVE COVENANTS.


In the event the Executive breaches, or threatens to commit a breach of, any of
the provisions of the Restrictive Covenants, the Bank shall have the right and
remedy to enjoin, preliminarily and permanently, the Executive from violating or
threatening to violate the Restrictive Covenants and to have the Restrictive
Covenants specifically enforced by any court of competent jurisdiction, it being
agreed that any breach or threatened breach of the Restrictive Covenants would
cause irreparable injury to the Bank and that money damages would not provide an
adequate remedy to the Bank. The rights referred to in the preceding sentence
shall be independent of any others and severally enforceable, and shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Bank at law or in equity.


11. RETURN OF PROPERTY.


The Executive agrees to deliver to the Bank upon the cessation of the
Executive’s employment, and at any other time upon the Bank's request: (a) all
documents and other materials, whether made or compiled by the Executive alone
or with others or made available to the Executive while employed by the Bank,
pertaining to Confidential Information or other inventions and works of Bank;
(b) all Confidential Information, other inventions or any other property of Bank
in the Executive's possession, custody or control, and (c) all cellular
telephones, data storage devices, and personal digital assistants paid for or
issued by the Bank. This includes Confidential Information contained on Personal
Digital Assistants, mobile phones, external hard drives, USB “flash” drives,
other USB storage devices, FireWire storage devices, digital music players,
digital tapes, floppy disks, CD’s, DVD’s, personal e-mail accounts (including
web-based e-mail accounts such as Hotmail, gmail, or Yahoo), memory cards, Zip
disks or drives, and all other similar mediums which can be used to store
electronic data.


12. FUTURE COOPERATION AND ASSISTANCE.


(a)
Cooperation in Future Matters. The Executive hereby agrees that, for a period of
two (2) years following his date of termination, he shall cooperate with the
Bank’s reasonable requests relating to matters that pertain to the Executive’s
employment by the Bank, including, without limitation, providing information or
limited consultation as to such matters, participating in legal proceedings,
investigations, or audits on behalf of the Bank, or otherwise making himself
reasonable available to the Bank for other related purposes. Any such
cooperation shall be performed at times scheduled taking into consideration the
Executive’s other commitments, and the Executive shall be compensated at a
reasonable hourly or per diem rate to be agreed upon by the parties to the
extent such cooperation is required on more than an occasional and limited
basis. The Executive shall also be reimbursed for all reasonable out of pocket
expenses. The Executive shall not be required to perform such cooperation to the
extent it conflicts with any requirements of exclusivity of service for another
employer or otherwise, nor in any manner that in the good faith belief of the
Executive would conflict with his rights under or ability to enforce this
Agreement.


13

--------------------------------------------------------------------------------






(b)
Assistance with Claims. The Executive agrees that, for the period beginning on
the Effective Date, and continuing for a reasonable period after the Executive’s
date of termination, the Executive will assist the Bank in defense of any claims
that may be made against the Bank, and will assist the Bank in the prosecution
of any claims that may be made by the Bank, to the extent that such claims may
relate to services performed by the Executive for the Bank. The Executive agrees
to promptly inform the Bank if he becomes aware of any lawsuits involving such
claims that may be filed against the Bank. The Bank agrees to provide legal
counsel to the Executive in connection with such assistance (to the extent
legally permitted), and to reimburse the Executive for all of the Executive’s
reasonable out of pocket expenses associated with such assistance, including
travel expenses. For periods after the Executive’s employment with the Bank
terminates, the Bank agrees to provide reasonable compensation to the Executive
for such assistance. The Executive also agrees to promptly inform the Bank if he
is asked to assist in any investigation of the Bank (or its actions) that may
relate to services performed by the Executive for the Bank, regardless of
whether a lawsuit has then been filed against the Bank with respect to such
investigation, unless the Executive is prohibited by law or legal process from
so informing the Bank.



13. PUBLICITY; NON-DISPARAGEMENT.


Neither party shall issue, without consent of the other party, any press release
or make any public announcement with respect to this Agreement or the employment
relationship between them. Following the date of this Agreement and regardless
of any dispute that may arise in the future, the Executive and the Bank jointly
and mutually agree that they will not disparage, criticize, or make statements
which are negative, detrimental, or injurious to the other to any individual or
company, including within the Bank.


14. FEDERAL BENEFITS RULES.


If any provision of this Agreement (or any award of compensation) would cause
the Executive to incur any additional tax or interest under Section 409A of the
Code or any regulations or Treasury guidance promulgated thereunder, the Bank
may reform such provision provided that it will (i) maintain, to the maximum
extent practical, the original intent of the applicable provision without
violating the provisions of Section 409A of the Code and (ii) notify and consult
with the Executive regarding such amendments or modifications prior to the
effective date of any change.

14

--------------------------------------------------------------------------------






15. SEVERABILITY.


The Executive acknowledges and agrees that the Restrictive Covenants are
reasonable and valid in all respects. If any provision, restriction or section
in this Agreement is determined to be in violation of any law, rule or
regulation or otherwise unenforceable, such determination shall not affect the
validity of any other provision, restriction or section of this Agreement, but
such other provisions, restrictions or sections shall remain in full force and
effect. Each provision, restriction or section of this Agreement is severable
from every other provision, restriction or section and constitutes a separate
and distinct covenant. In the event that a court of competent jurisdiction
determines that any provision of this Agreement is overly broad or
unenforceable, the Bank and the Executive specifically request that such court
sever it or reform such provision so that it is enforceable to the maximum
extent permitted by law; provided that the Bank’s obligation to pay the
Termination Payments set forth in Section 7(b) are contingent upon the Executive
complying with Sections 9, 11, 12, and 13. If the Executive challenges the
enforceability of Sections 9, 11, 12, or 13, the Executive will not be entitled
to the separation payments set forth in Section 7(b).


16. SUCCESSORS.


This Agreement shall be binding upon and inure to the benefit of the Bank and
its successors and assigns, and the Executive, the Executive’s heirs, executors
and administrators.


17. REGULATORY APPROVAL.


Notwithstanding any provision of this Agreement, the terms of this Agreement and
any payment to the Executive, including the timing thereof, shall be subject to
the prior approval or non-objection of the Federal Housing Finance Agency or any
successor agency.


18. ENTIRE AGREEMENT; MODIFICATION.


This Agreement constitutes the entire Agreement between the parties hereto, and
fully supersedes any prior agreements or understandings between the parties
including, without limitation, the Employment Agreements dated May 5, 2008 and
January 1, 2011 between the Bank and the Executive. The parties acknowledge that
they have not relied on any representations, promises, or agreements of any kind
made in connection with the decision to sign this Agreement, except for those
set forth in this Agreement. This Agreement may not be altered or amended except
in writing, signed by the Executive and an authorized representative of the
Bank.

15

--------------------------------------------------------------------------------






19. CHOICE OF LAW AND VENUE.


The parties agree that this Agreement is to be governed by and construed under
the law of the State of Illinois without regard to its conflicts of law
provisions. The parties further agree that all disputes shall be resolved
exclusively in state or federal court in Cook County, Illinois.


20. FEES.


The Bank agrees that is shall reimburse the Executive up to a maximum amount of
$10,000 for the reasonable legal fees incurred by him in connection with the
review and negotiation of this Agreement. Such amount shall be grossed up to the
Executive for tax purposes.


21. NOTICES.


Any notice required or permitted hereunder shall be in writing, and shall be
deemed duly given when hand delivered, or when mailed, first class mail, postage
prepaid, registered or certified, return receipt requested, to the addresses set
forth below:


Bank


200 East Randolph Drive
Chicago, IL 60601
Attention: General Counsel


Executive


522 Church Street
Apartment 5A
Evanston, IL 60201




The foregoing addresses may be changed at any time, or from time to time, by
written notice given in accordance with the provisions of this section.



16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.




FEDERAL HOME LOAN BANK            EXECUTIVE
OF CHICAGO




By:     /s/ Steven F. Rosenbaum            By: /s/ Matthew R. Feldman
Name: Steven F. Rosenbaum                Name:    Matthew R. Feldman
Title: Chairman of the Board            Title:    President and CEO
of Directors


Dated: January 27, 2015                Dated: January 27, 2015





17